J-A27015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ALPINE EQUIPMENT FUNDING, INC.,           :   IN THE SUPERIOR COURT OF
 A CALIFORNIA CORPORATION                  :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
 U.S. SEWER AND DRAIN CAYMAN,              :
 LTD., ALSO KNOWN AS U.S. SEWER            :
 AND DRAIN CAYMAN, LLC; U.S.               :
 SEWER AND DRAIN, INC., A                  :
 PENNSYLVANIA CORPORATION;                 :
 JEREMEY R. BOWMAN, AN                     :
 INDIVIDUAL; U.S. PIPELINING, LLC,         :
 A PENNSYLVANIA LIMITED LIABILITY          :
 COMPANY; AND LISA G. BOWMAN,              :
 AN INDIVIDUAL                             :
                                           :
 APPEAL OF: U.S. PIPELINING, LLC, A        :
 PENNSYLVANIA LIMITED LIABILITY            :
 COMPANY; AND LISA G. BOWMAN,              :
 AN INDIVIDUAL                             :   No. 682 EDA 2018

             Appeal from the Order Entered February 14, 2018
   In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               2017-05679

BEFORE: BOWES, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                              FILED MARCH 21, 2019

      U.S. Pipelining, LLC, and Lisa G. Bowman (“Appellants” collectively)

appeal from the order denying their petition to strike a foreign judgment and

stay execution. We affirm.

      Alpine Equipment Funding, Inc. (“Alpine”), a California corporation with

its principal place of business in California, is a lessor of large equipment. For

years, Alpine leased equipment to U.S. Sewer and Drain, Inc. (“USSDI”) and

U.S. Sewer and Drain Cayman, LLC (“USSDC”), companies owned and
J-A27015-18


operated by Jeremy and Lisa Bowman from Pennsylvania. Prior to entering

into a contract, Alpine required lessees to submit evidence of solvency and

creditworthiness.    Alpine allowed its lessees to take title to the leased

equipment, with the lessee obtaining insurance thereon.

      As part of the ongoing relationship, in 2013, Alpine entered into two

contracts with USSDI and one with USSDC, all of which contained forum

selection clauses providing that any litigation arising from the contracts must

take place in California.      Jeremy Bowman, who was president of both

companies, personally guaranteed the amounts owed under the contracts.

Alpine’s contact for obtaining the required payments was Lisa Bowman.

USSDI’s address was listed in its contracts as 1100 Wood Lane, Langhorne,

PA.   USSDC’s address was a post office box in Langhorne, PA.        Electronic

correspondence      from the   lessees to   Alpine   came   from the   domain

“@ussewer.com.”

      In 2013, U.S. Pipelining, LLC, was formed in Pennsylvania, with Lisa

Bowman as the sole owner and Jeremy Bowman as president. Alpine first

became aware of the existence of U.S. Pipelining in December 2013, when

Lisa Bowman identified U.S. Pipelining at 1100 Wood Lane, Langhorne, PA, as

the title owner of a truck that Alpine had leased to USSDI. The equipment

was also insured by U.S. Pipelining rather than by USSDI.        When Alpine

contacted the Bowmans to inquire about the discrepancy, Alpine was informed

that it was “just a name change.” Emails to Alpine began to come from the


                                     -2-
J-A27015-18


domain “@uspiplining.com” rather than “@ussewer.com.”              USSDI also

changed its website to one owned by U.S. Pipelining. From November 2014

until January 2016, when Alpine stopped receiving any payments on the

USSDI and USSDC contracts, the payments to Alpine were made by U.S.

Pipelining.

      In 2016, Alpine brought suit in California against USSDI, USSDC, and

Jeremy Bowman to recover under the contracts. Alpine discovered that USSDI

and USSDC no longer had assets, that U.S. Pipelining was a separate legal

entity from USSDI and USSDC, and that Jeremy Bowman, the guarantor of

the contracts, was merely an employee, not an owner, of U.S. Pipelining.

Accordingly, Alpine filed an amended complaint adding Appellants as

defendants. The amended complaint averred that the defendants were alter

egos of each other, with commingled assets and no separate identities. The

amended complaint contained eleven counts, including claims of breach of

contract, fraudulent transfer, tortious interference with contracts, conversion,

and unjust enrichment against all defendants, including Appellants. None of

the defendants appeared to defend the California action, resulting in the entry

of a default judgment against all of them in March 2017.

      On August 29, 2017, Alpine initiated the instant action in Pennsylvania

by filing a praecipe to register the California judgment.    Appellants filed a

petition to strike the judgment, contending that the California court lacked




                                     -3-
J-A27015-18


personal jurisdiction over them.1 The trial court, after issuing a rule to show

cause, ultimately denied the petition. Appellants simultaneously filed a timely

notice of appeal and a concise statement of matters complained of on appeal.

Appellants present one question for our review: “Whether the foreign default

judgment obtained by [Alpine] is entitled to full faith and credit with respect

to Appellants[.]”     Appellants’ brief at 3.

       We review a trial court’s denial of a petition to strike a judgment for an

abuse of discretion or error of law. Reco Equip., Inc. v. John T. Subrick

Contracting, Inc., 780 A.2d 684, 686 (Pa.Super. 2001). “A petition to strike

is not a chance to review the merits of the allegations of a complaint. Rather,

a petition to strike is aimed at defects that affect the validity of the judgment

and that entitle the petitioner, as a matter of law, to relief.” Green Acres

Rehab. & Nursing Ctr. v. Sullivan, 113 A.3d 1261, 1267 (Pa.Super. 2015)

(cleaned up).

       Under the Uniform Enforcement of Foreign Judgments Act, an

authenticated copy of a judgment from another state filed in a court of

common pleas is treated the same as a judgment entered in a Pennsylvania

court. 42 Pa.C.S. § 4306(b).

       [J]udgments entered in sister states are entitled to full faith and
       credit in Pennsylvania so long as there was jurisdiction by the
       court which originally awarded the judgment, and the defendant
       had an opportunity to appear and defend.           The courts in
____________________________________________


1The petition does not challenge the jurisdiction of the California court over
USSDI, USSDC, and Jeremy Bowman.

                                           -4-
J-A27015-18


      Pennsylvania will refuse to give full faith and credit to a foreign
      judgment if it was obtained in derogation of a basic, due process
      right of the defendant. However, when the court of another state
      has purported to act on the merits of a case, its jurisdiction to do
      so and the regularity of its proceedings are presumptively valid.
      The party challenging the validity of the judgment, therefore,
      bears the burden of showing any irregularity in the proceedings.

Standard Chartered Bank v. Ahmad Hamad Al Gosaibi & Bros. Co., 99
A.3d 936, 942 (Pa.Super. 2014) (cleaned up).

      In determining whether the court that originally entered the judgment

had personal jurisdiction over the defendants, we look to the law of that state

to the extent that it is consistent with the decisions of the United States

Supreme Court.      Frontier Leasing Corp. v. Shah, 931 A.2d 676, 680

(Pa.Super. 2007); Tandy Computer Leasing, a Div. of Tandy Elecs., Inc.

v. DeMarco, 564 A.2d 1299, 1304 (Pa.Super. 1989).

      California’s long-arm statute permits its courts to “exercise jurisdiction

on any basis not inconsistent with the Constitution of this state or of the United

States.”   Cal. Civ. Proc. Code § 410.10.      The Due Process Clause of the

Fourteenth Amendment to the United States Constitution allows a state to

exercise personal jurisdiction over a defendant if the defendant had “certain

minimum contacts with [the forum state] such that the maintenance of the

suit does not offend traditional notions of fair play and substantial justice.”

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal

quotation marks omitted).




                                      -5-
J-A27015-18


        The two bases for exercising personal jurisdiction over an out-of-state

defendant are general jurisdiction and specific jurisdiction. Gilmore Bank v.

AsiaTrust New Zealand Ltd., 223 Cal. App. 4th 1558, 1568 (Cal.Ct.App.

2014).

        [A] nonresident defendant may . . . be subject to California’s
        specific jurisdiction if a three-prong test is met. First, the
        defendant must have purposefully availed itself of the state’s
        benefits. Second, the controversy must be related to or arise out
        of the defendant’s contacts with the state. Third, considering the
        defendant’s contacts with the state and other factors, California’s
        exercise of jurisdiction over the defendant must comport with fair
        play and substantial justice.

        . . . Plaintiffs bear the burden of establishing that the first two
        requirements for specific jurisdiction have been met. If [the]
        plaintiffs do so, the burden shifts to [the defendant] to show that
        California’s exercise of jurisdiction would be unreasonable.

Id. (citations and emphasis omitted).

        Turning to the first prong of the assessment of specific jurisdiction,

California courts recognize more than one test for purposeful availment;

however, all are based upon the rationale “that it is fair to subject defendants

to specific jurisdiction, because their forum activities should put them on

notice that they will be subject to litigation in the forum.” Id. at 1573 (internal

quotation marks omitted). Which test applies “does not hinge mechanically

on whether the plaintiff’s claim sounds in tort or contract[,]” but is determined

on a case-by-case basis upon consideration of which is “the most appropriate

test for purposeful availment based on the particular facts presented.” Id. at

1571.


                                       -6-
J-A27015-18


      One test is the “effects test,” which “requires intentional conduct

expressly aimed at or targeting the forum state in addition to the defendant’s

knowledge that his intentional conduct would cause harm in the forum.” Id.

at 1569 (emphasis and internal quotation marks omitted). The effects test

considers whether the defendant’s conduct was targeted at the forum, not

necessarily the particular plaintiff who sued in that forum. Id. at 1570.

      Another is the “forum benefits test,” which premises exercise of

jurisdiction over a defendant who “purposefully has availed himself or herself

of the benefits of the forum.”      Id. at 1571.   For example, the California

Supreme Court found purposeful availment, and thus specific jurisdiction, was

shown in a tort action through the forum benefits test where out-of-state

defendants reached out to a California-based franchiser to create an ongoing

business relationship. Vons Companies, Inc. v. Seabest Foods, Inc., 14
Cal. 4th 434, 449 (Cal. 1996).

      Regarding the second prong, the California courts recognize that “[a]

claim need not arise directly from the defendant’s forum contacts in order to

be sufficiently related to the contact to warrant the exercise of specific

jurisdiction.” Id. at 452. “Rather, as long as the claim bears a substantial

connection to the nonresident’s forum contacts, the exercise of specific

jurisdiction is appropriate.” Id.

      Finally, in determining whether the exercise of jurisdiction comports

with fair play and substantial justice, the court “may evaluate the burden on


                                      -7-
J-A27015-18


the defendant of appearing in the forum, the forum state’s interest in

adjudicating the claim, the plaintiff’s interest in convenient and effective relief

within the forum, judicial economy, and the shared interest of the several

States in furthering fundamental substantive social policies.”        Id. at 448

(internal quotation marks and citation omitted).

      In the instant case, the trial court, citing the effects test, determined

that Appellants purposefully availed themselves of California’s benefits, that

the California lawsuit was related to Appellants’ contacts with California, and

that California’s exercise of jurisdiction over Appellants comported with fair

play and substantial justice. The trial court first noted that U.S. Pipelining,

through its owner and manager Lisa Bowman, intentionally reached out to

California by substituting itself into a USSDI contract with Alpine, making

payments to Alpine in California, and causing Alpine to suffer a loss in

California.   Trial Court Opinion, 4/26/18, at 5-6.     The lawsuit alleged that

Appellants interfered with contracts Alpine had with the other defendants and

fraudulently concealed assets to which Alpine was entitled under the

contracts; hence, the California lawsuit arose out of Appellants’ contacts with

California. Id. at 6-7. In evaluating the fairness of subjecting Appellants to

suit in California, the trial court noted that the burden upon them of appearing

in that state weighed in favor of their position, but the rest favored California’s

adjudication of the dispute. Id. at 7-8. Specifically, California had an interest

in seeing its resident Alpine achieve “convenient and effective relief,” and


                                       -8-
J-A27015-18


judicial economy was served by having the claims resolved in a single action

as to all five defendants. Id. at 8.

      Appellants contend that this Court should reverse the trial court’s denial

of their petition to strike for the following reasons.

       (1)   The trial court misstated the legal standard for deciding
             whether to strike or vacate a foreign judgment, incorrectly
             referring to its own standard as abuse of discretion and
             improperly introducing the “effects test” into the analysis.

       (2)   The trial court abused its discretion by ignoring the evidence
             put forth by [Appellants] attacking the basis of jurisdiction
             and undermining the foundation of Alpine’s alter ego
             allegations that it added to the [a]mended [c]omplaint.

       (3)   The trial court also abused its discretion by finding for Alpine
             despite a record showing insufficient contacts between
             [Appellants] and California to justify that state’s exercise of
             personal jurisdiction. The evidence is especially scant and
             attenuated with respect to [Lisa] Bowman.

       (4)   Finally, the trial court abused its discretion in finding that,
             assuming minimum contacts exist, California’s exercise of
             jurisdiction over [Appellants] comports with fair play and
             substantial justice. Given the burden on [Appellants], the
             strong Pennsylvania interest in adjudicating disputes
             alleging alter ego liability against its citizens and
             corporations (and the correspondingly weak California
             interest in same), and the recourse available to Alpine if
             [Appellants’] requested relief is granted, the relevant factors
             in this analysis weigh strongly in [Appellants’] favor.

Appellants’ brief at 8-9. We find merit in none of these arguments.

      Appellants’ claim of error regarding the standards applied by the trial

court warrants no relief. Appellants suggest that the trial court erroneously

applied an abuse-of-discretion standard in deciding whether to strike the

California judgment, and that the effects test of purposeful availment applies

                                       -9-
J-A27015-18


only to intentional torts. Id. at 17-18. First, as is clear from the discussion

above, the trial court applied the appropriate three-prong test to determine

whether California could fairly exercise specific personal jurisdiction over

Appellants. Its reference to the appellate standard of review for this Court’s

benefit in its Rule 1925(a) opinion does not evidence any error. Second, as

we have already noted, which purposeful availment test applies in any given

case does not turn upon whether the claim sounds in tort or in contract. See

Gilmore Bank, supra at 1571. Furthermore, many of the counts against

Appellants in Alpine’s amended complaint do indeed sound in tort. As such,

Appellants’ first argument is wholly devoid of merit.

      Appellants next maintain that the trial court ignored Appellants’

evidence in support of their denial of contacts with California and instead

rubber-stamped the California court’s exercise of jurisdiction based upon an

alter ego theory. Appellants’ brief at 19-22. Appellants, citing to a deposition

of Alpine’s vice president James Hilbert that is not included in the certified

record, argued to the trial court that the alter ego allegations alleged in the

amended complaint were not based upon Mr. Hilbert’s personal knowledge

and thus could not support jurisdiction over Appellants. Appellants’ brief at

20-22 (citing, inter alia, Brief in Support of Praecipe for Disposition, 12/14/17,

at 4-7). This argument is no more availing than Appellants’ first argument.

      An examination of the trial court’s reasoning discussed above reveals

that it was not upon an alter ego theory that it determined that jurisdiction


                                     - 10 -
J-A27015-18


was properly exercised over Appellants. Rather, it was based upon Appellants’

conduct, directed at Alpine in California, which caused Alpine to suffer harm

in California.   We find that the record supports the allegations that U.S.

Pipelining converted or fraudulently concealed property belonging to Alpine,

that Lisa Bowman misrepresented the significance of the changes from USSDI

to U.S. Pipelining in emails and payments, and that Lisa Bowman used U.S.

Pipelining to attempt to thwart Alpine’s ability to recover for that harm.

      Furthermore, Appellants’ lack-of-personal-knowledge contentions relate

to Mr. Hilbert’s reliance upon information from Alpine’s attorney to establish

allegations such as that Lisa Bowman was the owner of U.S. Pipelining; that

Jeremy Bowman, the guarantor of the leases to USSDI and USSDC, “didn’t

own anything anymore;” and that USSDI and U.S. Pipelining commingled

assets.   Those facts are supported by the record without reference to the

amended complaint or Mr. Hilbert’s affidavit.    For example, Lisa Bowman’s

affidavit indicates that she is the sole member of U.S. Pipelining, that U.S.

Pipelining used equipment leased by Alpine to USSDI and USSDC, and that

U.S. Pipelining made payments to Alpine for equipment that belonged to the

other entities. Affidavit of Lisa Bowman, 12/13/17, at 1-2. Further, Alpine

produced the email of Lisa Bowman listing U.S. Pipelining as the owner of

equipment Alpine had leased to USSDI.         Response to Petition to Strike,

10/4/17, at Exhibit E.      Additionally, Mr. Hilbert’s recollection of being

personally misled by the Bowmans about the use of “U.S. Pipelining” in


                                     - 11 -
J-A27015-18


documents and emails being a mere name change rather than the substitution

of a wholly-distinct legal entity are uncontestedly based upon his personal

knowledge. As such, Appellants’ second argument warrants no relief from this

Court.

      With their remaining issues, Appellants challenge the substance of the

trial court’s application of the law regarding personal jurisdiction. Appellants

contend that they lacked sufficient contacts with California to support

jurisdiction there, and that, even if the contacts were sufficient, California’s

exercise of jurisdiction does not comport with fair play and substantial justice.

Appellants’ brief at 24-36. Appellants point to the fact that they were not

parties to the contracts with Alpine, and claim that the minor contacts relied

upon by the trial court are in contrast with cases in which jurisdiction was

upheld—cases that “typically involve extensive and sustained contacts far

beyond what the record shows in this case.”        Id. at 25.   Appellants also

suggest that Pennsylvania has a greater interest than California in

adjudicating the claims at issue, citing the difference in the states’ laws

regarding piercing the corporate veil, and noting that Alpine obtained

convenient relief for its claims by obtaining a judgment against the other

defendants in California. Id. at 34-35.

      We disagree with Appellants’ contentions, and find the Gilmore Bank

decision apt in explaining why.     In that case, Cindy Dalrymple owned a

company that she sold to Jay Cho with financing from Gilmore Bank. The


                                     - 12 -
J-A27015-18


company failed within six months of the sale, and Cho and Gilmore Bank (“the

plaintiffs”) initiated arbitration proceedings against Dalrymple.    While the

arbitration was pending, and it was becoming clear that Dalrymple would be

held liable, Dalrymple formed a trust, appointed her niece as trustee, and

transferred her considerable assets to it and other similar entities.       The

plaintiffs obtained an award of over $3 million, which was reduced to

judgment.     The plaintiffs then brought an action in California against

Dalrymple, her niece, and her attorney alleging that the defendants

fraudulently concealed and transferred Dalrymple’s assets. The plaintiffs later

amended the complaint to add a New Zealand trust company (AsiaTrust) and

its parent company (Asiaciti) as defendants. Gilmore Bank, supra at 1563-

64.

      AsiaTrust challenged the California court’s personal jurisdiction over it.

It claimed that it had offices and did business only in New Zealand, and never

travelled to California in connection with the trust at issue. Rather, AsiaTrust

contended that Lauren Cherie Willis, who was a lawyer and the general

manager of Asiaciti, was “introduced by email” to Dalrymple’s niece regarding

having AsiaTrust take title to an annuity that would be issued by an insurance

company in Switzerland. Id. at 1564. AsiaTrust agreed to be trustee, and

Willis drafted a deed of settlement.     The draft and executed deeds were

exchanged by email.     Thereafter, the New Zealand trust received regular

payments from the Swiss annuity and AsiaTrust wired them to Dalrymple’s


                                     - 13 -
J-A27015-18


California trust.     Willis claimed that she never travelled to California in

connection with negotiating or administering the trust.

         In opposing the New Zealand defendants’ attempt to avoid the

jurisdiction of the California court, the plaintiffs produced evidence that

Dalrymple’s attorney had worked with AsiaTrust in the past, and emailed

AsiaTrust to set up a trust in New Zealand “to be settled by the trustee of a

California” trust. Id. at 1565. Willis contacted Dalrymple’s niece and provided

her with information about the advantages of New Zealand trusts.              Willis

emailed Dalrymple’s lawyer and niece drafts of trust deeds. Once the trust

was established, Asiaciti billed Dalrymple’s niece for fees by mailing an invoice

to the niece’s California address, and the niece paid Asiaciti from the California

trust.    Dalrymple’s lawyer instructed Willis to meet with the Swiss annuity

company, which issued a certificate listing AsiaTrust as the owner and

beneficiary of the annuity. Subsequently, AsiaTrust paid out the Swiss annuity

through distributions from the New Zealand trust by wire to the California

bank account of the California trust. Dalrymple’s niece then distributed the

funds to Dalrymple. Id. at 1566-67.

         The trial court held that AsiaTrust was not subject to specific personal

jurisdiction, the plaintiffs appealed, and the California appellate court

reversed. It first held that the fact that AsiaTrust’s contacts with California

were not specifically directed at the plaintiffs was of no moment in applying

the effects test of purposeful availment.       After reviewing different purposeful


                                       - 14 -
J-A27015-18


availment tests, it concluded that AsiaTrust’s contacts with California satisfied

several of them.    In so deciding, the court highlighted the following facts:

AsiaTrust had a contractual relationship with the California defendants and the

plaintiffs’ fraudulent conveyance claim sounded in quasi-contract; it created

continuing obligations with California residents; it purposefully directed

activities towards California residents and derived benefits from those

California activities; it marketed its New Zealand trust products to a California

resident; it negotiated with California residents and sent contracts to California

to be executed by a California resident in California; it regularly disbursed

funds to a California bank account; and it “received compensation for

accepting, investing, managing, disbursing, and shielding the assets of

[Dalrymple], a California judgment debtor, in a scheme that contemplates an

ongoing contractual relationship for [Dalrymple’s] lifetime.” Id. at 1572.

      The appellate court further held that, because the plaintiffs’ suit was

brought to reach Dalrymple’s assets, and half of Dalrymple’s assets were in

the possession or control of AsiaTrust, there was a substantial nexus between

the plaintiffs’ claim and AsiaTrust’s California contacts. Id. at 1573. Finally,

the court concluded that subjecting AsiaTrust to jurisdiction in California in

this case was fair and reasonable. It noted that suit in California was no more

burdensome on AsiaTrust than requiring the plaintiffs to litigate in New

Zealand, that California has a strong interest in enforcing its judgments, and

that California and New Zealand “share an interest in enforcing judgments,


                                      - 15 -
J-A27015-18


strengthening respect for judicial systems, and promoting cooperation among

sovereign nations.”   Id. at 1575-76.     Therefore, the Gilmore Bank court

concluded that “[u]nder the particular circumstances of this case and taking

into account modern telecommunications and transportation, . . . California’s

exercise of personal jurisdiction is both fair and reasonable.” Id. at 1576.

      There are many similarities between the facts of Gilmore Bank and

those of the instant case; even some differences make the case for jurisdiction

more compelling than in Gilmore Bank. While the third party in that case

had no contact with the plaintiffs from whom it was shielding money, here

U.S. Pipelining, through Lisa Bowman, directly interacted with Alpine

regarding the subject matter of the California lawsuit. Lisa Bowman was a

member of companies which reached out to Alpine in California, and

contracted with Alpine subject to a California forum selection clause, thereby

establishing an ongoing relationship with a California resident. U.S. Pipelining,

through Lisa Bowman, received the benefits of Alpine’s California performance

of its contracts with USSDI and USSDC; made regular payments to Alpine in

California; intentionally deceived a California resident about the significance

of the change from USSDI and USSDC to U.S. Pipelining; and shielded the

assets of California judgment debtors USSDI, USSDC, and Jeremy Bowman.

Accordingly, we conclude that the purposeful availment prong has been

satisfied because Appellants’ contacts with California should have put them on

notice that they were subject to litigation there. Accord Vons Companies,


                                     - 16 -
J-A27015-18


supra 449–50 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,

473 (1985) (“‘[P]arties who ‘reach out beyond one state and create continuing

relationships and obligations with citizens of another state’ are subject to

regulation and sanctions in the other [s]tate for the consequences of their

activities.’”).

       Nor are we convinced that the trial court erred in its analysis of the third

prong2 of the specific jurisdiction test regarding comportment with fair play

and substantial justice. The burden on Alpine to litigate in Pennsylvania would

be as great as Appellants’ burden              to litigate in California.   Moreover, the

overall burden upon Appellants is far less than the burden on AsiaTrust in

Gilmore Bank, who was required to travel from New Zealand company to

litigate in California. While Pennsylvania certainly has an interest in litigation

against the assets of its residents and corporation, California has a

corresponding interest in adjudicating a dispute involving money owed to its

resident. California was a convenient forum for the litigation, as Alpine is a

California company and Appellants’ co-defendants unquestionably were

subject to the jurisdiction of the California court. In short, Appellants have

not met their burden of presenting “a compelling case that California’s




____________________________________________


2Appellants do not present an argument that the second prong of the test has
not been satisfied, as it is clear that the California litigation bore a substantial
nexus to Appellants’ contacts with California.

                                          - 17 -
J-A27015-18


exercise of specific jurisdiction [was] unfair and unreasonable.”     Gilmore

Bank, supra at 1576.

      Appellants’ final issues thus entitle them to no relief because California

law supports the exercise of specific personal jurisdiction under the facts of

this case. Accordingly, the trial court properly denied Appellants’ petition to

strike the California judgment.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/19




                                    - 18 -